Citation Nr: 0828101	
Decision Date: 08/19/08    Archive Date: 08/28/08

DOCKET NO.  03-18 941	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to a compensable rating for Osgood-Schlatter 
disease of the left knee.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARINGS ON APPEAL

Veteran and K.W.


ATTORNEY FOR THE BOARD

Motrya Mac, Associate Counsel


INTRODUCTION

The veteran, who is the appellant, served on active duty from 
November 1986 to January 1989.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2002 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, CO.  

In September 2005, the veteran appeared at a hearing before a 
Veterans Law Judge, who has since retired from the Board.  In 
April 2008, the case was remanded to afford the veteran the 
opportunity for another hearing, which was subsequently held 
before the undersigned Veteran's Law Judge in July 2008.  
Transcripts of the hearings are in the file.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

In September 2005, the veteran authorized VA to obtain 
private medical records, which has not been done. 

In January 2008, the veteran submitted additional evidence, 
consisting of a decision of the Social Security 
Administration, awarding disability benefits due to mental 
and physical impairments, including Osgood-Schlatter disease, 
without a waiver of the right to have the evidence initially 
considered by the RO.  

In July 2008, the veteran testified that his left knee 
disability has increased in severity since he was last 
examined by VA in March 2007. 

In light of the above, further evidentiary development is 
needed under the duty to assist.  Accordingly, the case is 
REMANDED for the following actions:

1. Obtain private medical records from 
August 2002 to the present from Christine 
E. Jensen-Fox, MD, 11115 W. Hwy 24, Unit 
2-C, P.O. Box 878, Divide, Colorado 80814.

2. Request records of the Social Security 
Administration. 

3. Schedule the veteran for a VA 
examination to determine the current 
level of impairment of the 
service-connected Osgood-Schlatter 
disease of the left knee.  The claim 
folder should be made available to the 
examiner for review. 

The examiner is asked to describe: 

a). Any recurrent subluxation or lateral 
instability; and, 

b). Range of motion in degrees of flexion 
and extension and any additional 
functional loss to include during 
flare-ups or with repeated use, due to 
painful motion, weakened movement, or 
fatigability, if feasible, in additional 
degrees of loss of flexion or extension.

3. After the development has been 
completed, adjudicate the claim.  If the 
benefit sought remains denied, furnish the 
veteran a supplemental statement of the 
case and return the case to the Board.





The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 
action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

